UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-5992 JAPAN SMALLER CAPITALIZATION FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 22nd Floor New York, New York 10281-1712 (Address of principal executive offices) Shigeru Shinohara Japan Smaller Capitalization Fund, Inc. Two World Financial Center Building B, 22nd Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:February 29, 2008 Date of reporting period: March 1, 2007 – May 31, 2007 Item 1.Schedule of Investments JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS May 31, 2007 % of Market Unrealized Net Shares Cost Value Gain/Loss Assets COMMON STOCKS Automotive Equipment and Parts Eagle Industry Co., Ltd. 369,000 $ 3,789,191 $ 4,652,088 $ 862,897 2.0 Valves and mechanical seals Futaba Industrial Co., Ltd. 208,300 4,706,392 5,149,546 443,154 2.2 Exhaust system parts Nittan Valve Co, Ltd. 344,200 2,944,938 2,739,352 (205,586 ) 1.1 Engine valves Tokai Rika Co., Ltd. 140,400 3,458,877 3,643,908 185,031 1.5 Electronic parts Total Automotive Equipment and Parts 14,899,398 16,184,894 1,285,496 6.8 Banks and Finance Asset Managers Co., Ltd. 2,587 5,202,357 3,718,328 (1,484,029 ) 1.6 Real state funds The Hachijuni Bank, Ltd. 309,000 2,311,888 2,357,693 45,805 1.0 General banking services Iwai Securities Co., Ltd. 151,300 3,806,363 2,783,557 (1,022,806 ) 1.2 Financial services Kansai Urban Banking Corporation 1,057,000 4,435,175 4,114,969 (320,206 ) 1.7 General banking services Total Banks and Finance 15,755,783 12,974,547 (2,781,236 ) 5.5 Chemicals and Pharmaceuticals Hisamitsu Pharmaceutical Co., Inc. 127,200 3,551,680 3,572,946 21,266 1.5 Salonpas brand pharmaceuticals Nissan Chemical Industries, Ltd. 279,000 3,371,675 3,024,763 (346,912 ) 1.3 Chemical producer Taiyo Ink Mfg. Co., Ltd. 139,600 3,734,109 3,726,336 (7,773 ) 1.6 Resist inks for printed circuit boards Total Chemicals and Pharmaceuticals 10,657,464 10,324,045 (333,419 ) 4.4 Electric Mirai Co., Ltd. 271,800 2,607,161 3,538,278 931,117 1.5 Plastic molded electric materials Total Electric 2,607,161 3,538,278 931,117 1.5 Electronics Daishinku Corp. 405,000 2,454,688 2,411,605 (43,083 ) 1.0 Monolithic crystal filters Macnica, Inc. 93,700 2,757,685 2,362,605 (395,080 ) 1.0 Semiconductors Meiko Electronics Co., Ltd 114,900 4,917,049 3,737,046 (1,180,003 ) 1.6 Printed circuit boards Total Electronics 10,129,422 8,511,256 (1,618,166 ) 3.6 Food Manufacturing Ozeki Co., Ltd. 120,600 3,535,682 3,080,498 (455,184 ) 1.3 Supermarket chain Total Food Manufacturing 3,535,682 3,080,498 (455,184 ) 1.3 Information and Software Sorun Corporation 558,700 4,330,752 4,249,158 (81,594 ) 1.8 Computer software development SRA Holdings, Inc. 254,900 3,278,299 3,799,791 521,492 1.6 Business application software Total Information and Software 7,609,051 8,048,949 439,898 3.4 Machinery and Machine Tools Disco Corporation 71,900 4,566,437 4,033,321 (533,116 ) 1.7 Cutting & grinding industrial machinery Hitachi Construction Machinery Co., Ltd. 81,100 2,072,643 2,710,993 638,350 1.1 Construction machinery Makino Milling Machine Co., Ltd. 175,000 2,115,266 2,314,073 198,807 1.0 Industrial machinery % of Market Unrealized Net Shares Cost Value Gain/Loss Assets Yamatake Corporation 167,200 $ 4,043,885 $ 4,627,851 $ 583,966 2.0 Industrial automation equipment Yokohama Rubber Company, Ltd. 589,000 3,507,281 4,247,398 740,117 1.8 Rubber products Yuken Kogyo Co., Ltd. 626,000 2,226,520 2,318,804 92,284 1.0 Hydraulic equipment Total Machinery and Machine Tools 18,532,032 20,252,440 1,720,408 8.6 Miscellaneous Manufacturing Dowa Holdings, Co., Ltd. 346,000 3,392,928 3,333,399 (59,529 ) 1.4 Various metal-related products Mani, Inc. 67,200 1,821,924 3,532,340 1,710,416 1.5 Medical goods and equipment Nichias Corporation 871,000 5,592,440 8,620,221 3,027,781 3.7 Building and construction materials Tokai Rubber Industries, Ltd. 256,000 3,912,198 4,594,144 681,946 1.9 Rubber and plastic products Total Miscellaneous Manufacturing 14,719,490 20,080,104 5,360,614 8.5 Real Estate and Warehouse Daibiru Corporation 272,600 2,509,149 4,408,438 1,899,289 1.9 Leases office buildings, apartments and hotels Suruga Corporation. 253,800 5,703,228 5,878,329 175,101 2.5 Multi-unit commercial and residential building Total Real Estate and Warehouse 8,212,377 10,286,767 2,074,390 4.4 Retail Shimamura Co., Ltd. 28,700 2,826,823 3,085,565 258,742 1.3 Clothing chain Village Vanguard Co., Ltd. 452 2,484,059 2,535,551 51,492 1.1 Books, cd's, videos and office supplies Yaoko Co., Ltd. 115,200 2,686,389 2,933,103 246,714 1.2 Supermarkets Total Retail 7,997,271 8,554,219 556,948 3.6 Services Aeon Delight Co., Ltd. 172,500 3,874,684 4,462,856 588,172 1.9 Building management Chintai Corporation 4,002 3,280,253 2,238,398 (1,041,855 ) 1.0 Real estate information magazines DTS Corporation 125,800 4,364,217 3,802,259 (561,958 ) 1.6 System and network engineering Meiko Network Japan Co., Ltd. 582,200 3,264,355 2,878,604 (385,751 ) 1.2 Private schools and academic tutoring Resorttrust, Inc. 103,100 2,388,444 2,345,587 (42,857 ) 1.0 Timeshare resort hotels Tempstaff Co., Ltd. 2,729 4,274,438 3,608,632 (665,806 ) 1.5 Employment and outsourcing Total Services 21,446,391 19,336,336 (2,110,055 ) 8.2 Telecommunications Jupiter Telecommunications Co., Ltd † 7,337 5,543,231 6,086,296 543,065 2.5 Cable television broadcasting Total Telecommunications 5,543,231 6,086,296 543,065 2.5 Textiles and Apparel Workman Co., Ltd. 90,900 1,968,253 3,732,906 1,764,653 1.6 Uniforms Total Textiles and Apparel 1,968,253 3,732,906 1,764,653 1.6 Wholesale Nagase & Company, Ltd. 318,000 4,037,450 4,113,589 76,139 1.7 Dyestuff Total Wholesale 4,037,450 4,113,589 76,139 1.7 TOTAL INVESTMENTS IN COMMON STOCKS $ 147,650,456 $ 155,105,124 $ 7,454,668 65.6 OTHER ASSETS LESS LIABILITIES, NET 81,534,519 34.4 NET ASSETS $ 236,639,643 100.0 † Non-Income Producing Security * Aggregate gross unrealized appreciation for all securities in which there is an exceed of value over tax cost was $ 16,287,796. Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $ 8,833,128. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of May 31, 2007. Japanese Yen 121.76 $1.00 Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAPAN SMALLER CAPITALIZATION FUND, INC. By:/s/ Shigeru Shinohara Shigeru Shinohara, President (Principal Executive Officer) Date:June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the dates indicated. By:/s/ Shigeru Shinohara Shigeru Shinohara, President (Principal Executive Officer) Date:June 29, 2007 By:/s/ Rita Chopra-Brathwaite Rita Chopra-Brathwaite, Treasurer (Principal Financial Officer) Date:June 29, 2007
